DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A which drawn to claims 75, 78-88, and 91-92 in the reply filed on 01/11/2021 is acknowledged. The traversal is on the ground(s) that Groups I, II, and III as they share corresponding special technical features and satisfy the requirement for unity of invention. This is not found persuasive because as noted in the restriction requirement dated 11/10/20, Groups I, II, and III, share the same technical feature which is not a special technical feature since this feature is being disclosed by the prior art of Shrivastava et al., US20140074144 (See Restriction mailed 11/10/20). Therefore, claims 89-90 and 93-94 are withdrawn from consideration, and claims 75, 78-88, and 91-92 are pending for examination.
The requirement is still deemed proper and is therefore made FINAL. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75 and 78-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vo et al. (US20030023204A1), herein “Vo”.US20030023204A1
Re. claim 75, Vo discloses a clot capture catheter (Abstract) comprising an elongate tubular shaft 41 (Fig. 4B) having a proximal end (proximal end of the shaft 41), a distal end (distal end of the shaft 41) and an inflatable expansile member 42 at the distal end (Fig. 4B), the expansile member being inflatable from a collapsed delivery configuration to an expanded configuration (Fig. 4A – collapsed delivery configuration; Fig. 4B – expanded configuration), wherein the inflatable expansile member comprises a balloon ([0025], 42 is a balloon) 
wherein, in the expanded configuration, the expansile member 42 extends to at least a distalmost tip of the shaft 67 and extends radially outwardly from the shaft at the distalmost tip of the shaft to define a mouth (see Fig. 4B and Capture 1 below); 
wherein expansion of the balloon applies tension to the distalmost tip causing the distalmost tip to form a funnel shape (Fig. 3A-4B, the funnel shape is formed from distalmost tip 67 towards 68) ; and 
wherein the balloon 42, in the expanded configuration is of the funnel shape comprising an enlarged distal entry mouth and a narrower proximal end (See Capture 1, L1 shows the enlarged distal entry, L2 shows a narrower proximal end).

    PNG
    media_image1.png
    537
    810
    media_image1.png
    Greyscale

Re. claim 78, Vo further discloses wherein the balloon 42 is integral to the distal tip of the shaft 41 (See Fig. 4B), wherein the expansile member 42 is formed from a polymeric tube which is inverted so that a distal junction 67 between the balloon 42 and the catheter shaft 41 is located within the balloon 42 (Fig. 4A, the balloon 42 has a shape of a tube and [0023], it is known in the art that balloon 20 or 42 are made of a compliant material such as polyutherane, latex or similar polymeric materials, and [0033], balloon 42 is everted and the distal junction 67 as shown in Fig. 3A-4B between the balloon 42 and the shaft 41 is located within the balloon 42).
Re. claim 79, Vo further discloses wherein the balloon 42 comprises a proximal region, a distal region and a median region between the proximal and distal regions (See Capture 2) and wherein, in the expanded configuration (Fig. 4B), the distal region expands to a greater extent than the proximal region (Fig. 4B or Capture 2 below).

    PNG
    media_image2.png
    564
    627
    media_image2.png
    Greyscale

Re. claim 80, Vo further discloses wherein at least one region has a different wall thickness than at least one other region (Fig. 1B, [0023], balloon 20 is similar balloon which has a different wall thickness to form a bell-shape with a funnel shape at the distal tip).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Lee et al., (US6520934), herein “Lee”.
Re. claim 88, Vo further discloses an radiopaque expansile marker band 65 at or adjacent to the expansile member 42 (Fig. 4B, 65 is adjacent to the balloon 42), wherein the marker band 65 is located beneath the expansile member 42 (Fig. 4B), wherein the marker band 65 is of generally tubular shape (Fig. 4B), but Vo is silent about  having axially extending slots which are configured to facilitate expansion of the marker.
However, Lee teaches a similar catheter assembly having a flexible radiopaque marker band 32/40 (Fig. 3B4A) comprising axially extending slots 33a/33b or 41a/41b in order to enhance the flexibility of the marker band wherein the band could be bend more easily than the solid bands (Col. 2, lin. 55-64, and Col. 3, lin. 1-20).
It would have been obvious before the effective filing date of the application to include the slots as taught and suggested by Lee into the radiopaque marker band of Vo in order to enhance the flexibility of the marker band wherein the band could be bend more easily.
Claims 81-87 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Tilson et al., (US20090299374A1), herein “Tilson”.
Re. claim 81, Vo discloses the expansile member 20 having a wall with different thickness ([0005]); but Vo does not specifically disclose the specific locations where the expansile member having different thickness wherein the expansile member comprises: 
a proximal neck and a distal neck, the proximal neck having a first thickness, and being connected to the catheter shaft proximal of the distal end of the catheter,
a proximal portion of the expansile member comprising a second thickness,
a distal portion of the expansile member comprising a third thickness, and 
the distal neck, which is inverted and joined to the distal end of the catheter shaft, comprising a fourth thickness 
However, Tilson teaches a similar device wherein the expansile member which is a balloon having different thickness along the length of the balloon as shown in Capture 3 below wherein 30 is the proximal portion, 46c is the distal portion, proximal and distal necks (as shown in Capture 3), wherein the proximal portion, distal portion, proximal and distal necks are having different thickness in order to achieve the flexibility wherein the balloon could form different shapes to be manufactured ([0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in Vo’s device to include thickness of the balloon at specific areas as taught and suggested by Tilson to the expansile member of Vo’s device so that the balloon could achieve a desirable shape as needed retrieving a blood clot.

    PNG
    media_image3.png
    536
    670
    media_image3.png
    Greyscale

Re. claim 82, Tilson further teaches a band 134 (Fig. 32A-34C) between the proximal and distal regions of the expansile member 20 (Fig. 30C), the band having a greater wall thickness than the wall thickness of the proximal and/or distal regions to create a relatively non-expansile region such that the expansile member preferentially inflates proximal and distal of the band to provide a funnel shape profile (Fig. 30C-34C, the balloon 20 of Fig. 30C could include the bands 134 having a wall thickness greater than the wall thickness of the balloon’s proximal and distal regions to create a relatively non- expansile region such that the expansile member preferentially inflates proximal and distal of the band to provide a funnel shape profile ([0315]-[0316] so that the bands can be used measure the target site without having to remove the balloon from the patient).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in Vo’s device to include bands 134 of Tilson in order to measure the target site without having to remove the balloon from the patient during the clot retrieval procedures.
Re. claim 83, Tilson further teaches wherein at least one of the regions is reinforced to limit the expansion of that region (Fig. 9A, 9B or 41A, [0265] the regions between the strips 84 where they are being reinforced to limit the expansion of these regions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in Vo’s device to include strip 84 as taught and suggested by Tilson, wherein the strips are the reinforcement that can strengthen the balloon wall from being torn and busted ([0242]).
Re. claim 84, Tilson further teaches wherein the proximal region comprises a reinforcement 84, wherein the reinforcement comprises ribs (Figs. 9A, 9B, or 41A), wherein the ribs extend axially and/or radially along at least a portion of the proximal region (Figs. Figs. 9A, 9B, or 41A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in Vo’s device to include strip 84 as taught and suggested by Tilson, wherein the strips are the reinforcement that can strengthen the balloon wall from being torn and busted ([0242]).
Re. claim 85, Vo is silent about wherein the expansile member extends beyond the distal tip of the shaft for a distance of from 0.5mm to 3.5mm; wherein the catheter shaft comprises a main inner lumen, and an inflation lumen for inflating the expansile member.
However, Tilson teaches a similar device having a tubular shaft 2000 and an inflatable expansile member which is a balloon 20 at the distal end (Fig. 41A), wherein the balloon 20 extends beyond the distal tip of the shaft for a distance 28 (Fig. 2) which would be between 0 mm to more than 3.5 mm ([0233]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include modify the balloon in Vo to include the size of the balloon as taught and suggested by Tilson since it has been held that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Re. claim 86, Vo discloses wherein the inflation lumen 63 (Fig. 3B) and the catheter lumen are concentric 58 (Fig. 3B, [0027]-[0028], lumen 58 of shaft 41 and inflation lumen 63 are concentric).
Re. claim 87, Vo discloses wherein a distal portion of the shaft 41 comprises a first amorphous elastomeric polymer ([0025], 41 is made of polytetrafluoroethylene “PTFE”) and the inflatable expansile member comprises a second amorphous elastomeric polymer ([0023], balloon 20 which is similar to balloon 42, wherein the balloon 20 is made of polyurethane, latex or polyisoprene) which is different than the first amorphous elastomeric polymer.
Re. claim 91, Vo is silent about wherein a strip of material is mounted over the expansile member and joined proximally to the catheter body and the distal end of the material strip is bonded to an atraumatic distal tip of the catheter.
However, Tilson teaches a similar device having a tubular shaft 2000 and an inflatable expansile member which is a balloon 20 at the distal end (Fig. 41A), wherein the balloon 20 having the strips/pleats/flukes 84 pleated onto the balloon to minimize leaks from forming between fibers in the balloon during use ([0265] and [0360]).
It would have been obvious before the effective filing date of the application to include the strips/pleats 84 as taught and suggested by Tilson into the balloon 42 of Vo in order to minimize leaks from forming between fibers in the balloon during use.
Re. claim 92, as applied to claim 91, the combination of Vo and Tilson further discloses a plurality of material strips are positioned radially around the balloon (as shown in Fig. 41A of Tilson, the balloon has multiple strips/pleats 84 being pleated on the balloon).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 11, 2021